     Case 2:20-cv-00555-JAM-CKD Document 4 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DEANDRE FOWLER,                                 No. 2:20-cv-0555 CKD P
12                        Plaintiff,
13             v.                                        ORDER AND
14       SCOTT JONES, et al.,                            FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            On March 17, 2020, plaintiff was ordered to file a completed in forma pauperis

18   application or pay the filing fee within thirty days and was cautioned that failure to do so would

19   result in a recommendation that this action be dismissed. The thirty-day period has now expired,

20   and plaintiff has not responded to the court’s order.1

21            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

22   court judge to this case; and

23            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Fed. R. Civ. P. 41(b).

25   /////

26   1
      Although it appears from the record that plaintiff’s copy of the court’s March 17, 2020 order
27   was returned to the court by the U.S. Postal Service, plaintiff was properly served. It is the
     plaintiff’s responsibility to keep the court apprised of his current address at all times. Pursuant to
28   Local Rule 182(f), service of documents at the record address of the party is fully effective.
                                                         1
     Case 2:20-cv-00555-JAM-CKD Document 4 Filed 04/27/20 Page 2 of 2

 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6   objections shall be served and filed within fourteen days after service of the objections. The

 7   parties are advised that failure to file objections within the specified time may waive the right to

 8   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: April 27, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14   1
     fowl0555.fifp
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
